 142DECISIONSOF NATIONALLABOR RELATIONS BOARDLocals 27 and 48,International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIOandCBS, Inc.and Local 1212,InternationalBrotherhood of Electrical Workers(IBEW) AFL-CIO. Case 8-CD-327December 9, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMURPHYAND MEMBERSFANNING AND JENKINSThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,following the filing of a charge on April 2, 1976, byCBS, Inc., the Employer (hereafter the Employer orCBS), alleging that Locals 27 and 48, InternationalAlliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States andCanada, AFL-CIO (hereafter Locals 27 and 48),have violated Section 8(b)(4)(D) of the Act, byengaging in certain proscribed activities with theobject of forcing or requiring CBS to assign disputedwork to members of Locals 27 and 48 rather than toemployees of CBS who are represented by Local1212, International Brotherhood of ElectricalWork-ers (IBEW) AFL-CIO (hereafter Local 1212).Pursuant to a notice of hearing, a hearing wasconducted before Hearing Officer Charles Z. Adam-son on May 5, 1976. All parties appeared at thehearing and were afforded a full opportunity to beheard and to present evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the basis of the entire record in this case,including the briefs of CBS and Locals 27 and 48, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERCBS is a New York corporation with its principaloffice in New York, New York. It is engaged ininterstate communication by radio and television, aswell as other enterprises, and derives an annual grossrevenue income therefrom in excess of $1 million.Annually, in the course and conduct of its businessoperations, CBS receives, in New York State, materi-als valued in excess of $50,000 directly from points227 NLRB No. 8located outside the State of New York. The partiesstipulated to these facts and, on the basis thereof, wefind that CBS is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDAll parties stipulated, and we find, that Locals 27and 48 and Local 1212 are labor organizations withinthe meaning of Section 2(5) of the Act.III.EVIDENCEA.TheWork in DisputeThe disputed work involves the unloading of CBSequipment from CBS mobile units or trucks, thecarrying of equipment into the Coliseum in RichfieldTownship, ' Ohio, and the installing of "running" oftemporary cable to such equipment.B.BackgroundThe Coliseum, the site of the instant dispute, islocated in Richfield Township, Ohio, near the city ofCleveland.A subsidiary of ITT Inc. has been incharge of the Coliseum's operations since its openingin October 1974 and has, since on or about that time,been signatory to a contract with Locals 27 and 48 fora unit of maintenance employees at the -Coliseum.This contract provides that employees represented byLocals 27 and 48 will carry television cables, cameraheads, and related equipment to and from theColiseum.CBS is a party to a collective-bargaining agreementwith Local 1212 which provides that techniciansrepresented by the IBEW are entitled to perform thistype of work for CBS. Although the most recentcontract had expired prior to the hearing herein, theparties operated under an extension of that agree-ment through May 1976. According to the contract,work such as that in dispute must be performed byIBEW technicians within a 200-mile radius of a CBSowned and operated station. CBS has the option ofusing IBEW technicians at locations outside the 200-mile radius. CBS has, as a practice, assigned the workto its IBEW technicians outside the 200-mile radius.CBS was scheduled to telecast two National Bas-ketball Association (NBA) games from the Coliseumon April 10 and 17, 1976. CBS employees andequipment arrived at the Coliseum about 2 days priorto each telecast for the purpose of unloading andinstalling equipment.Several weeks prior to the April 10, 1976, telecast,CBS in accordance with its past practice assigned thedisputed work to its own employees who are members LOCALS 27 AND 48, MOVING PICTURE MACHINE OPERATORS143of Local 1212. On or about March 31, 1976, theassistant CBS director of labor relations, Thomas G.Holland, became aware, by virtue of a conversationwithMartin J.Murphy, CBS's field operationsengineer, that Locals 27 and 48 claimed jurisdictionover the unloading, carrying, and installing of certainCBS equipment and cables. Holland telephonedAdrian Short, Jr., business manager for Local 27, andadvised Short that CBS had assigned the disputedwork to its own employees who are represented byLocal 1212. Short claimed the work for Locals 27 and48 and pointed to their contract with the Coliseum.Short told Holland he would contact IATSE Interna-tional president,Walter Diehl, regarding this dispute.Later that day, Short telephoned Holland and in-formed him that he was speaking on behalf of Locals27 and 48 as well as the International Union andthreatened that, if the work in dispute were notassigned to employees represented by Locals 27 and48,CBS would not be permitted to enter theColiseum and, if CBS did gain access, it would notreceive the electrical power requisite for the telecast.Electric power hookups are made at the Coliseum byan electrician who is represented by Locals 27 and 48.On April 7, 1976, the Board obtained a temporaryrestraining order prohibiting Locals 27 and 48 frominterfering with CBS's telecast. The game was tele-vised as scheduled.On or about April 15, 1976, CBS employees andequipment arrived at the Coliseum to prepare for atelecast of an NBA game on April 17. On April 16,another temporary restraining order was obtainedand the game was televised as scheduled.C.The Contentions of the PartiesThe Employer contends, with Local 1212 in agree-ment,) that Locals 27 and 48 violated Section8(b)(4)(D) of the Act by threatening to refuse CBSaccess to the Coliseum and to withhold necessaryservices unlessmembers of Locals 27 and 48 wereassigned the disputed work. CBS contends that thedisputed work should be awarded to its employeeswho are represented by Local 1212 because theequipment used in telecasting from a remote locationisdelicate and expensive and employees of CBS arehighly trained and familiar with the equipment. CBSfurther urges that industry practice and its contractwith Local 1212 support its position and notes that ina recent case involving a similar situation the work indispute was awarded to Local 1212.2ILocal 1212did not file a brief However,Vincent Bartilucci,businessmanager ofLocal 1212,testified at the hearing that the membersof Local1212 want to perform the work and have done so in the past2Local 84,International Allianceof Theatrical Stage Employees (CBS,Inc ), 218 NLRB1312 (1975)Locals 27 and 48 base their claim to the disputedwork on their contract with the Coliseum and the pastpractice of their members performing the work at theColiseum and other such facilities in the area. Theyassert that efficiency considerations warrant theawarding of the work to employees represented bythem and contend that the prior Board case relied onby the Employer and Local 1212 is inapplicablelargely because in this case, unlike the prior case, CBSisnot contractually bound to award the work toLocal 1212. All parties stipulated that there was noagreed-upon method for resolving this dispute.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The uncontradicted and undisputed testimonydiscloses that on or about March 31, 1976, Locals 27and 48 threatened to deny CBS employees access tothe Coliseum and/or withhold power necessary forrunning their equipment unless CBS agreed to usemembers of Locals 27 and 48 for the disputed work.Accordingly, since Locals 27 and 48 claimed the workfor their members and threatened CBS with a denialof services to force an assignment of the disputedwork to members of Locals 27 and 48, we find thatthere is reasonable cause to believe that Section8(b)(4)(D) has been violated and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.As the Board has stated, the determination in ajurisdictional dispute case is an act of judgment basedon commonsense and experience in weighing thesefactors.We find the following factors are relevant inmaking a determination of the dispute before us.1.The collective-bargaining agreementsLocal 1212 has been the certified representative ofthe CBS employees involved herein3 since February14, 1952. CBS has a collective-bargainingagreementwith Local 1212 in effect4 which specifically givesjurisdiction of the disputed work to Local 1212technicians.The provisions of the contract are3The recordevidence does not substantiate the contention made byLocals 27 and48 that the disputedwork,in fact,was performed byemployees other than those representedby Local 12124At all times material to this case,Local 1212 andCBS were operatingunder an extensionof thecollective-bargaining contract 144DECISIONSOF NATIONAL LABORRELATIONS BOARDapplicable within a 200-mile radius of a CBS ownedand operated station. Outside of that radius, CBS hasthe option,which it,-. has -regularly exercised, ofassigning the work to members of Local 1212. If thework is, in fact,- assigned to members of Local 1212;the remainder -of the contract is applicable to those..employees.Locals 27 -and 48 do not have a contract with CBS,or any - other - arrangement, but they ' do - -have acontract with the-management of the Coliseum. Thiscontract, in- relevant part—provides=that-the work indispute shall be performed by Locals 27 'and 48.Work of the type in dispute has been performed at theColiseum in the pastt'by Locals 27 and 48 for bothNBC and ABC. Moreover, members of Locals 27 and48 performed work of this nature at other arenas inthe Cleveland area both before and after the openingof the Coliseum.From, the record evidence it is clear that CBS wasthe employer in control over the manner and meansby which the telecastwas to be made. It is also clearthat once CBS follows its practice of awarding workoutside the 200-mile' radius to members of Local1212,CBS's collective-bargaining agreement withLocal 1212 ' becomes effective and establishes thelatter's jurisdiction over the work by virtue of theexplicit language therein. Thus, to the extent that thecollective-bargaining agreement becomes operativein situations' outside the 200-mile radius, as here, wefind it to be ?a factor favoring- an award of thedisputed work' to the employees of the Employerrepresented by Local 1212.2.Employer and industry practiceAs notedsupra,the record discloses that theEmployer has an established practice of awarding thedisputed work to members of Local 1212 both insideand outside the 200-mile radius. Industry practicealso indicates that other television networks use theirown technical employees to perform the work indispute, except where the collective-bargaining agree-ment specifically states that the work may be assignedto other than in-house employees. We therefore findthat employer past practice as well as industrypractice favors an award of work to the employees ofCBS represented by Local 1212.3.Skills and efficiency of operationsLocals 27 and 48 contend that considerations ofefficiencywarrant awarding the disputed work totheir members, in this regard, they highlight testimo-ny that fewer - employees would be necessary toperform the work were the disputed tasks awarded totheirmembers. However, the record also disclosesthat, if the work were awarded to members of Locals27 and 48, the employees of the Employer would beidle for the period of time necessary to complete thework although the Employer would be required topay them.Furthermore, the record establishes that a majorconcern of CBS is the proper care and use of itshighly specialized' and expensive broadcast equip-ment. Thus, it utilizes crews composed of techniciansto perform this work. Undisputed testimony indicatesthat the Local 1212 technicians are highly skilled inboth maintaining and repairing the equipment in-volved.We find therefore that the technical employ-ees of CBS possess the necessary skills to perform thework. Although there is no contention that membersof Locals 27 and 48 are not sufficiently skilled to dothe work, in view of the specialized nature of the -equipment involved and the demonstrated skills andtraining of CBS employees to do the work, this factorfavors an award of the disputed work to the employ-ees of the Employer.4.Employer preferenceThe record clearly establishes that CBS wouldprefer to assign the disputed work to employeesrepresented by Local 1212. This factor, while notdeterminative, tends to favor an award of the work toemployees represented by that labor organization.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat the employees-of the Employer, CBS, represent-ed by Local 1212, are entitled to perform the disputedwork. In reaching this conclusion, we have relied onthe Employer's assignment of the disputed work to itsown employees, the fact that this assignment isconsistentwith the Employer's past practice andindustry practice, the collective-bargaining agree-ment between CBS and Local 1212, and the skill,experience, and efficiency of the Employer's crew-members in the handling, maintenance, and repair ofthe pertinent equipment. This assignment is to theemployees of CBS represented by Local 1212 but notto that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following Determination of Dispute:1.Employees of CBS, Inc., represented by Local1212, International Brotherhood of ElectricalWork-ers (IBEW) AFL-CIO, are entitled to perform the LOCALS 27 AND 48, MOVING PICTUREMACHINE OPERATORS145following work at the Coliseum in Richfield Town-ship,Ohio:the unloading of CBS equipment fromCBS mobile units or trucks,the carrying of suchequipment into the Coliseum,and the installing orrunning of temporary cable to such equipment.2.Locals-27 and 48, International Alliance ofTheatrical Stage Employees,are not entitled bymeans proscribed by Section 8(b)(4)(D)of the Act toforce or require the assignment of the above work, orany part thereof,to its members or to employees itrepresents.3.Within- 10 days from the date of this Decisionand Determination of Dispute, Locals 27 and 48,International Alliance of Theatrical Stager EmployeesandMoving PictureMachine Operators of theUnited States and Canada, AFL-CIO, shall notifytheRegionalDirector forRegion 8, in writing,whether or not they will refrain from forcing orrequiring,by means proscribed by Section 8(b)(4)(D)of the Act,the assignment of the disputed work in amanner inconsistent with this determination.